Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-4 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. JP2018-214844 filed on 11152018.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing two numerical values which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 

Claim 1
Step 1: Statutory Category – Yes 
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 

The claims recites “execut[ing] a predetermined process” based on a difference between two values. Claim 1 does not recite any further limitations as to what the process entails. Claim 2 elaborates that the predetermined process comprises “identifying or informing that the second tool is identical with the first tool” which is similarly a mental process. Comparing two numerical values and determining a similarity is a mental process readily performed in the human mind.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “a processor configured to”, nothing in the claim precludes the element being done in the mind.  This step is directed to a mental process.


Step 2A Prong Two evaluations – Practical Application – No

Claims 1-3 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows.

Claims 1-3 recite the additional element of a robot controller comprising memory and a processor.  According to the specification, the computer is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the determining, identifying and send steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes and business transaction using a generic or general-purpose processor.  


Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.



Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (robotics) is not indicative of an inventive concept (significantly more).

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Allowable Subject Matter
Claim 4 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.